Filed by: SYS Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: SYS Commission File No.: 001-32397 Related registration statement number: 333-150165 The following is the letter provided to shareholders of SYS that was included in the proxy statement mailed to shareholders on May 29, 2008 May 27, Dear Fellow SYS Shareholder: Like all of you, the management team, Board of Directors and many employees of SYS have become shareholders of SYS through direct share purchases in the market, various rounds of equity and debt financings and employee benefit plans. As many of you know, we established a set of strategic objectives to grow SYS and broaden our overall business capabilities and without a doubt the employees of SYS have made a very positive impact upon the value of the Company. SYS has grown from an Over-The-Counter publicly traded $8 million facilities engineering organization with a few low margin services contracts to an American Stock Exchange listed company that is currently estimating annual revenues in the range of $76-78 million with additional capabilities in software engineering, test and evaluation, learning and training, web services, network management, digital video broadcast, and public safety situational awareness. We have built a growing business with a balanced portfolio of products and services creating long term capabilities which differentiate SYS from its competition. At the same time, we have all witnessed the significant changes in the public capital markets including the ever increasing costs of being a small publicly traded company. As more fully described in the attached Proxy Statement, during calendar 2007, SYS management and the SYS Board of Directors began considering more fully the possibilities of various strategic alternatives, including a business combination, due to a number of factors including, among others: · changes within the government contract services industry affecting smaller service providers · increasing competition · overall consolidation within the industry and general market conditions limiting or inhibiting small cap funds from investing in small publicly traded companies and · the ever increasing costs associated with being a publicly traded company This strategic review culminated in our announced merger with Kratos Defense & Security Solutions, Inc. (Kratos), which is the subject of the attached proxy for the SYS Special Shareholder Meeting to be held on June 24, 2008 at 5050 Murphy Canyon Road, Suite 200, San Diego, CA 92123 at 11:00 a.m., local time. Your vote is very important.
